UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SPENCER PETERS, a/k/a Smoke,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00186-REP-2)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spencer Peters, Appellant Pro Se.            Peter Sinclair Duffey,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Spencer    Peters     appeals       the    district          court’s       order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a reduction

of sentence.          We have reviewed the record and find no reversible

error.     We need not address whether the district court erred in

finding    Peters        ineligible     for       a    sentence           reduction       under

Amendment 750 to the Sentencing Guidelines.                          The district court

alternatively held that, even if Peters were eligible, it would

decline to grant such a reduction in view of “the nature and

extent    of    the    offense     conduct       and   the    safety        risk    that       the

defendant poses to the public.”                  Peters does not challenge this

aspect    of    the     district    court’s       decision          on    appeal,        and   we

conclude that the court did not abuse its discretion in denying

the requested relief.              See United States v. Smalls, 720 F.3d
193, 195 (4th Cir. 2013) (“Whether to reduce a sentence and to

what extent is a matter within the court’s discretion.”)                                       We

dispense       with     oral   argument       because         the        facts     and    legal

contentions      are     adequately    presented         in    the       materials       before

this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                             2